DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 5-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boser et al. US Patent Application Publication 2016/0003618 (hereinafter referred to as Boser) and Dick US Patent 7,557,619 (hereinafter referred to as Dick).
Regarding claim 1, Boser teaches an electromechanical system, comprising: a mechanical resonator having a first mode of vibration and an associated first natural frequency, and a second mode of vibration having an associated second natural frequency, wherein angular rate of motion input couples energy between said first mode of vibration and said second mode of vibration; sensors and actuators for each of said first mode and said second mode for transducing an electrical signal into a mechanical vibration and transducing a mechanical vibration into an electrical signal; sustaining circuitry connected to the actuators to maintain vibrations in the first mode at a first frequency and the second mode at the second frequency (paragraph 0140);
an amplitude and frequency measurement circuit (paragraph 0108 discloses recovering the frequency and amplitude component which would be in a modulated version prior to demodulation) configured for determining the instantaneous amplitude and frequency variation and outputting modulated versions of mode vibration amplitude and frequency as a representation of vibration amplitude and frequency; 
a phase determination circuit configured for receiving mode vibration signals and generating rate reference signals, and outputting demodulated frequency and amplitude rate signals (paragraph 0119); and
a processing element (fig. 17B, paragraph 0119) configured for combining demodulated frequency and amplitude rate signals to generate an output rate 394. Boser does not explicitly teach the image spectra of the demodulation being eliminated from the angular rate determination as claimed. 
Dick teaches a system for signal processing in which a low pass filter is used to remove unwanted image spectra (column 8, lines 12-25). It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Dick with those of Boser to remove unwanted image spectra or noise from the system to create a cleaner signal, since Boser includes a low pass filter 384 which could function to remove the image spectra as claimed.

Regarding claim 5, the mechanical resonator of Boser is a gyroscope transducer as claimed. 
Regarding claim 6, the mechanical resonator of Boser is a symmetrical with respect to Coriolis coupled vibration modes as claimed (paragraph 0045).
Regarding claim 7, Boser teaches that the natural frequencies match within 10% of the nominal value of the natural frequency but does not explicitly disclose the range of 1 to 100Hz as claimed. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have chosen any range within the operating value of the resonator such as 1-100Hz for the natural frequencies to ensure a steady vibration, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 8, the device of Boser is manufactured to achieve the difference between the first and second natural frequencies as claimed. 
Regarding claims 9-13, Boser teaches the claimed system and the specific physical structure. Boser further teaches circuitry capable of performing the claimed steps of summing the gains (paragraph 0070), estimating errors of angular rate (paragraph 0138), and estimating temperature and compensating for error due to temperature (paragraphs 0100, 0136). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

Regarding claim 14, Boser teaches an electromechanical system, comprising: a mechanical resonator having a first mode of vibration and an associated first natural frequency, and a second mode of vibration having an associated second natural frequency, wherein angular rate of motion input couples energy between said first mode of vibration and said second mode of vibration; sensors and actuators for each of said first mode and said second mode for transducing an electrical signal into a mechanical vibration and transducing a mechanical vibration into an electrical signal; 
sustaining circuitry with variable gains (paragraph 0058, 0085) connected to the actuators with gains adjusted to maintain substantially constant non-zero velocity amplitude vibrations to maintain vibrations in the first mode at a first frequency and the second mode at the second frequency (paragraph 0140);
an amplitude and frequency measurement circuit (paragraph 0108 discloses recovering the frequency and amplitude component which would be in a modulated version prior to demodulation) configured for determining the instantaneous amplitude and frequency variation and outputting modulated versions of mode vibration amplitude and frequency as a representation of vibration amplitude and frequency; 
a phase determination circuit configured for receiving mode vibration signals and generating rate reference signals, and outputting demodulated frequency and amplitude rate signals (paragraph 0119); and
a processing element (fig. 17B) configured for combining demodulated frequency and amplitude rate signals to generate an output rate 394 in which the image spectra of the demodulation are eliminated from the angular rate determination (low pass filter 384 would function to remove the image spectra as claimed).

Regarding claim 18, the mechanical resonator of Boser is a gyroscope transducer as claimed. 
Regarding claim 19, the mechanical resonator of Boser is a symmetrical with respect to Coriolis coupled vibration modes as claimed (paragraph 0045).
Regarding claim 20, Boser teaches that the natural frequencies match within 10% of the nominal value of the natural frequency but does not explicitly disclose the range of 1 to 100Hz as claimed. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have chosen any range within the operating value of the resonator such as 1-100Hz for the natural frequencies to ensure a steady vibration, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 21, the device of Boser is manufactured to achieve the difference between the first and second natural frequencies as claimed. 
Regarding claims 22-26, Boser teaches the claimed system and the specific physical structure. Boser further teaches circuitry capable of performing the claimed steps of summing the gains (paragraph 0070), estimating errors of angular rate (paragraph 0138), and estimating temperature and compensating for error due to temperature (paragraphs 0100, 0136). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).

Claim(s) 2-4 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boser and Dick as applied to claim 1 and 14 above, and further in view of Boser US Patent Application Publication 2016/0109258 (hereinafter referred to as Boser ‘258).
Regarding claim 2, Boser discloses the claimed invention but does not explicitly teach the gyroscope as being a continuous mode reversal gyroscope as claimed. Boser ‘258 teaches a similar system in which a continuous mode reversal gyroscope is used. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Boser with those of Boser ‘258 in order to provide the accurate angular rate determination in any gyroscope such as a continuous mode reversal one. 
Regarding claims 3 and 4, in combination, the system of Boser teaches a proof mass configured to move in two orthogonal axes and suspended by springs as claimed (paragraph 0013 of Boser for example).

Regarding claim 15, Boser discloses the claimed invention but does not explicitly teach the gyroscope as being a continuous mode reversal gyroscope as claimed. Boser ‘258 teaches a similar system in which a continuous mode reversal gyroscope is used. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Boser with those of Boser ‘258 in order to provide the accurate angular rate determination in any gyroscope such as a continuous mode reversal one. 
Regarding claims 16 and 17, in combination, the system of Boser teaches a proof mass configured to move in two orthogonal axes and suspended by springs as claimed (paragraph 0013 of Boser for example).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589. The examiner can normally be reached M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A SHABMAN/           Examiner, Art Unit 2861